Filed pursuant to Rule 433 Issuer Free Writing Prospectus dated November12, 2009 relating to the Prospectus dated November5, 2009 Registration No. 333-161691 November 12, 2009 The information contained in this free writing prospectus supplements Merge Healthcare Incorporated's (“Merge” or the “Company”) base prospectus dated November 5, 2009 as set forth herein.The Company has offered up to 9,074,033 shares of common stock in a registered direct offering with select institutional investors (the “Offering”). The Company estimates that the net proceeds from the sale of the common stock will be approximately $25.2 million, assuming that the Company sells all of the common stock offered. “Net proceeds” is what the Company expects to receive after paying the placement agency fees and other expenses of the Offering payable by the Company.The Company intends to use $18.1 million of the net proceeds from the Offering to prepay in full its senior secured note due
